Appeals by plaintiff from six orders of the Supreme Court, Suffolk County, all dated July 7, 1977, each of which denied a motion to amend a notice of mechanic’s lien. Orders affirmed, without costs' or disbursements. While we do not regard plaintiff’s motions to amend nunc pro tunc, brought on by orders to show cause, as an attempt to reargue a prior order denying such relief, we find that on the record presented plaintiff has failed to establish that the work and materials were furnished on October 21, 1973 as it claims. Suozzi, J. P., Cohalan, Margett and Hawkins, JJ., concur.